Citation Nr: 1203537	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-00 076A	)	DATE
	)
	)


THE ISSUES

1.  Whether an April 6, 2009 decision of the Board denying entitlement to service connection for an acquired psychiatric disorder should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether an April 6, 2009 decision of the Board determining that a debt of $7,090.00 was valid should be revised or reversed on the basis of CUE.


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Moving Party served on active duty from January 1967 to March 1969.  

This matter is before the Board as an original action on the motion of the Moving Party in which he alleges CUE in two separate April 6, 2009 Board decision that denied service connection for an acquired psychiatric disorder and determined that there was a valid debt in the amount of $7,090.00  

As an initial matter, pursuant to Board rules and procedure, the issues under review were adjudicated on the same day, but subject to separate rating decisions as they were from different agencies of original jurisdiction.   The Board also notes that, since Moving Party testified before two different Veterans Law Judge about his psychiatric disorder claim, it was legally required to assign a third Veterans Law Judge to decide that issue.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  That decision was considered by three Veterans Law Judges.  

However, the Board stresses that CUE motions under 38 C.F.R. § 20.1400, et seq., are not appeals and are not subject to the provisions of Part 19 of Title 30 or to any section of Part 20 that pertains to the processing of appeals.  The fact that a prior decision was adjudicated by a panel of Veterans Law Judges has no bearing on the current decision.  Moreover, as the Board retains original jurisdiction over these issues, considering both decisions collectively does not violate Board rules and procedures. 


FINDINGS OF FACT

1.  In an April 6, 2009 decision, the Board denied the Moving Party's claim for entitlement to service connection for an acquired psychiatric disorder.

2.  In a separate April 6, 2009 decision, the Board determined that the Moving Party had a valid debt in the amount of $7,090.00.

3.  The errors alleged by the Moving Party in the April 6, 2009 decisions would not have manifestly changed the outcome of either decision.


CONCLUSIONS OF LAW

1.  The April 6, 2009 Board decision denying entitlement to service connection for an acquired psychiatric disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).

2.  The April 6, 2009 Board decision determining that a debt of $7,090.00 was valid was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A motion for reversal or revision of prior Board decisions due to CUE is not a claim but a "collateral attack" on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and 5103A and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  No further discussion regarding the duty to assist is required.

Motions Based on Clear and Unmistakable Error

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE. Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2011).

CUE is a very specific and rare kind of error.  It is the kind of error, whether of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a) (2011)

In order for CUE to exist, the evidence must show that (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, and  (2) the error is "undebatable" and the sort that which, had it not been made, would have manifestly changed the outcome at the time it was made.  In reviewing this evidence, determinations of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)); see also 38 C.F.R. § 20.1403(b)(1) (2011). 

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c) (2011); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist or disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) (2011).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2011).  Finally, the "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a) (2011).


A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative, and also must identify the specific issue, or issues, to which the motion pertains.  Moreover, the motion must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with these requirements shall be dismissed without prejudice to be refiled under this subpart.  38 C.F.R. § 20.1404 (2011); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In this case, the Moving Party submitted a motion in February 2011, arguing that there was CUE in the Board's two April 6, 2009 decisions when it incorrectly identified his dates of service.  Specifically, while the Board identified his active duty service as from January 1967 to December 1968, the Moving Party contends that it should have been from January 1967 to March 1969.  

The Moving Party's motion is somewhat nonspecific, as he has not alleged how this error would have affected the Board's decision or how the outcome would have been different had his active duty service dates been as he asserts.  Moreover, although there were two Board decisions dated April 6, 2009, the Moving Party has not specified which of these two decisions his motion is addressing.  

However, a moving party's motion should be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly changed outcome may be inferred from, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393 (2006).  In this case, the Moving Party's motion is sufficiently specific in order for it to be reviewed.  First, the active duty service dates that the Moving Party disputes are identical on both April 6, 2009 decisions.  Thus it is the same error in both cases.  Moreover, the potential effect of incorrect service dates is relatively narrow in view of the issues that were adjudicated.  Therefore, dismissal of the motion is not warranted and would only delay final resolution of the claim.  

Regarding the merits of his argument, the Moving Party's DD-214 indicates that he served in the Army from January 18, 1967 to March 20, 1969.   In contrast, the two Board decisions in question listed his service as from January 1967 to December 1968.  It is unclear why the Moving Party's period of these two decisions is different from what is on his DD-214.  It is observed, however, that the period of service noted in the April 6, 2009 decisions are the same dates as those used in previous Board decisions (September 2006 and April 2000), thereby limiting the possibility that it was a case mere oversight or typographical error.  However, this is a rebuilt claims file and it is apparent that there are some adjudicative documents that are no longer available.  

Therefore, there is no evidence to indicate why the Board has used service dates that are different from the ones contained in the DD-214.  However, the likely cause of this discrepancy is that the Moving Party lost 79 days of active duty after he went absent without leave (AWOL) in 1967, which led to a subsequent period of confinement.  Thus, as can be seen on the DD-214, he has only 1 year, 11 months and 14 days of creditable active duty service despite being in the Army for well over two years (from January 1967 to March 1969).  It is conceivable that this led to the mistaken belief that he left the Army earlier than he actually did.  

Regardless of how the error began, the Moving Party's DD-214 indicates by clear and unmistakable evidence that he actually served in the Army from January 18, 1967 to March 20, 1969, even though he was not credited with active duty service for that entire period of time.  The dates of active duty service listed in the two April 6, 2009 Board decisions are clearly erroneous.  

However, although the Moving Party's service dates were incorrectly listed/cited in the April 6, 2009 decisions, a revision based on CUE is not warranted.  The discrepancy has no meaningful effect on the Board's determinations.  The correct citation to the correct date of his exit from service would not have manifestly changed the outcome of the decision.  First, regarding his psychiatric disorder claim, the Board recognized that the Moving Party returned from overseas service in March 1969.  Such was noted on page five (5) of the April 6, 2009 decision wherein it was specifically observed that the he had returned to CONUS in March 1969.  Thus, regardless of the period of service listed in the Introduction of the decision, the Board was aware that he was on active duty in 1969.  The Board indicated that it had reviewed all available service treatment records that were available in the file, including those submitted by the Moving Party.  Significantly, while it considered an October 1968 clinical record (DA Form 8-275-2) that diagnosed with Moving Party as a "paranoid schizophrenic," the Board determined that this treatment note was not credible evidence.  Moreover, the Moving Party has not asserted that there were records after December 1968 that went overlooked.  

The Board recognizes that the date a veteran leaves active duty can be particularly relevant for psychiatric disorders.  A psychosis is presumed related to active duty if shown within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309 (2011).  However, in its April 2009 decision, the Board determined that the Moving Party's psychiatric disorder was not present for many years after service.  Emphasis was placed on the fact that none the post-service treatment records in the claims file pre-dated 1986.  Therefore, the Board committed no error in determining that there was competent evidence indicating an acquired psychiatric disorder within a year after active duty service.  

In the second decision on April 6, 2009, the Board determined that the Moving Party's debt of $7,090.00 for the period from February 1, 1996 to June 30, 2000, was valid, as his income had exceeded the maximum allowable for pension benefits.  The period of active duty service may be relevant to this issue, as entitlement to such benefits is in part dependent upon a veteran having at least 90 days of wartime service.  

However, the Board's determination that there had been a valid overpayment was not based on the Moving Party's length of service.  To the contrary, the fact that he had 90 days of wartime service appears undisputed.  Instead, the Board determined that an overpayment had been generated due to the Moving Party's receipt of benefits from the Social Security Administration (SSA).  In short, the nature and extent of the Moving Party's active duty service had no bearing on the Board's decision.  

In conclusion, the Board concludes that the criteria for revision or reversal of either of the April 9, 2006 decisions on the basis of CUE are not met.  As such, the Moving Party's motions for review are denied.  


ORDER

The Moving Party's motion to reverse or revise the April 6, 2009 Board decision denying entitlement to service connection for an acquired psychiatric disorder is denied.  

The Moving Party's motion to reverse or an April 6, 2009 Board decision determining that a debt of $7,090.00 was valid is denied. 




                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



